— Appeal from a judgment of the Supreme *1014Court, Suffolk County (Baisley, J.), dated October 17, 1984, which granted the petition to the extent that respondent Board of Elections was directed to forthwith prepare the official ballot for the Town of Babylon for the general election to be held on November 6, 1984, so that the two public offices of Members of the Babylon Town Board would appear in columns Nos. 9 and 10 in the 138 election districts constituting the Town of Babylon, and the public office for County Legislator, 13th District, would appear in column No. 11 in the 47 election districts constituting the 13th Suffolk County Legislative District.
Judgment reversed, on the law, without costs or disbursements, the Commissioners of Election of the County of Suffolk are directed to prepare the ballot for the upcoming election in conformance with the so-called “Wolf-1 plan”, according to which the office for County Legislator would appear in column No. 9 in the 47 election districts constituting the 13th Suffolk County Legislative District, followed by the town board positions in columns Nos. 10 and 11, and, in the remaining districts, column No. 9 would be locked out, and would appear as a blank column, and the ballot would then continue with columns Nos. 10 and 11 reserved for the two town board positions.
It is provided by subdivision 1 of section 7-108 of the Election Law that “[u]pon ballots for a general election, the offices shall be listed in the customary order.” Here it is conceded that whenever the two public offices in question have appeared together on the same ballot, a situation which normally occurs only in odd-year elections, the offices for County Legislator have preceded the offices for town board. In this case we see no reason to alter the customary order of the ballot simply to avoid the creation of a blank column in some of the election districts. Mangano, J. P., Gibbons, O’Connor and Brown, JJ., concur.